Citation Nr: 1221417	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  06-31 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable evaluation for retained foreign body in the left eye.     

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).   


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 



INTRODUCTION


The Veteran served on active duty from January 1962 to August 1988.  

As to the issue for an initial compensable evaluation for retained foreign body in the left eye, the Board notes that this matter arises from an October 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Providence, Rhode Island, in which the RO granted service connection for retained foreign body in the left eye and assigned a noncompensable evaluation, effective from April 18, 2006.  In November 2007, the Veteran filed a notice of disagreement (NOD) in which he disagreed with the noncompensable evaluation assigned to his service-connected retained foreign body in the left eye.  See Fenderson v. West, 12 Vet. App. 119 (1999).  A statement of the case (SOC) was issued in January 2008 and the Veteran subsequently submitted a timely substantive appeal (VA Form 9) later that month.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2008.  A copy of the transcript of that hearing is of record.  

In August 2008 and February 2011, the Board remanded this case for additional development.  With respect to the issue of entitlement to an initial compensable evaluation for retained foreign body in the left eye, the purposes of these remands have been met and the case is ready for appellate consideration.  

In regard to the claim for a TDIU, the Board, in its August 2008 remand, noted that the Veteran had raised the issue of entitlement to TDIU and referred the issue to the RO for development and adjudication.  In the February 2011 remand, the Board noted that in May 2009, the Court of Appeals for Veterans Claims (Court) had held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, was not a separate claim for benefits, but rather involved an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

Pursuant to Rice, and to avoid further ligation on this matter, the Board found that a claim of entitlement to TDIU was currently before the Board.  As such, it listed that matter as a separate claim for administrative purposes.  The Board also remanded the claim to the RO for due process considerations and evidentiary development.  For the reasons explained below, it is again necessary to return this claim to the RO for further development.  Therefore, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that, while the Veteran previously was represented by the Veterans of Foreign Wars of the United States (VFW), in November 2011, before recertification of the appeal to the Board, the VFW revoked its power of attorney by way of a letter sent to VA and the Veteran.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

In the February 2011 remand, the Board noted that the issue of entitlement to an increased rating for open angle glaucoma had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board referred the claim to the RO for development and adjudication.  However, there is no evidence of record showing that the RO subsequently developed and adjudicated the aforementioned claim.  Therefore, because the Board does not have jurisdiction over the issue of entitlement to an increased rating for open angle glaucoma, the issue is once again referred to the AOJ for appropriate action.  





FINDING OF FACT

There is no residual disability from the Veteran's retained foreign body in the left eye; it does not have any affect on the Veteran's left eye vision and he has not experienced significant pain or incapacitating episodes due to the retained foreign body.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for retained foreign body in the left eye have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.84a, Diagnostic Code 6009 (as in effect prior to December 10, 2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.  

In April 2006, the Veteran filed a claim for service connection for retained foreign body in the left eye.          

The Veteran's service treatment records show that in February 1982, due to a grinding wheel accident, metallic fragments went into the Veteran's eye.  An x-ray was reported to show a retained foreign body in the right orbit.  

In September 2007, the Veteran underwent a VA examination.  At that time, he insisted that his in-service eye injury was to his left eye and not his right eye.  The examiner noted that an x-ray taken in September 2007 showed a 4 millimeter (mm) metallic foreign body in the Veteran's left eye.  Thus, the examiner opined that the foreign body noted in service in the Veteran's right orbit might have been misinterpreted and that it should have been noted that the foreign body was in the Veteran's left orbit instead of his right.  The examiner also stated that it did not appear that the foreign body had caused any residual disability or had any affect on the Veteran's vision in his left eye, providing highly probative evidence against this claim.  

According to the examiner, the Veteran's service-connected open angle glaucoma was unrelated to the in-service ocular injury.   

In an October 2007 rating action, the RO granted service connection for retained foreign body in the left eye and assigned a noncompensable rating under Diagnostic Code 6099-6009, effective from April 18, 2006.  In this regard, because the disability of a retained foreign body in the left eye is not listed on the Rating Schedule, the RO assigned Diagnostic Code 6099 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2011).  The RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.84a, Diagnostic Code 6009.  

VA regulations for evaluating eye disabilities were amended during the pendency of this appeal.  See 73 Fed. Reg. 66544 (November 10, 2008) (revising 38 C.F.R. §§ 4.75-4.84).  According to this amendment, the revised criteria apply only to applications for benefits received by VA on or after December 10, 2008.  As the Veteran's initial claim for service connection, on which the current claim represents a downstream issue, was filed prior to that date, the revised criteria do not apply.

Under the former version of Diagnostic Code 6009, the disability of the eye is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a (Diagnostic Code 6009) (2008).  

The Veteran maintains that due to the retained foreign body in his left eye, his left eye vision is impaired.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record. 

In this case, there is a preponderance of evidence against the Veteran's claim for an initial compensable rating for his service-connected retained foreign body in the left eye.  In this regard, the Board notes that a compensable rating under Diagnostic Code 6009 requires impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity, and/or active pathology.  38 C.F.R. § 4.84a (2008).  In the September 2007 VA examination, the examiner concluded that there was no residual disability for the Veteran's retained foreign body in the left eye and that it did not have any affect on the Veteran's left eye vision.  

In addition, the Board notes that in an April 2010 VA examination, the examiner specifically noted that the Veteran had no residual disability or visual impact occurring from the retained foreign body.  The examiner reported that the Veteran's super temporal visual field defects were related to his service-connected left eye glaucoma.  Such a report provides more highly probative evidence against this claim, confirming the findings cited above, and outweighing the Veteran's lay statements.          

In light of the above, the Board finds that there is no clinical evidence of active left eye pathology that is related to the Veteran's retained foreign body in the left eye, and significant evidence against such a finding. 

There is also no clinical evidence that the Veteran has experienced significant pain or incapacitating episodes due to his left eye retained foreign body.  Moreover, there is no clinical evidence that the Veteran has limitation in visual acuity and field loss due to his retained foreign body in his left eye and significant medical evidence against such a finding that the Board cannot ignore.  Rather, the Veteran's left eye vision problems have been linked to glaucoma.  

The Board recognizes that the Veteran can attest to experiencing vision problems in his left eye.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the question of whether his left eye vision problems are related to his service-connected retained foreign body in the left eye, cannot be answered solely by lay observation, it is a medical finding.  In addition, the Veteran has not been shown to possess the training or credential needed to render a competent opinion as to such a medical question.  See Jandreau, supra., (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions, such as the cause of his eye problem).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between his left eye vision problems and his service-connected retained foreign body in the left eye.  The Board finds that the question of whether the Veteran's left eye vision problems are related to his service-connected retained foreign body in the left eye is beyond the realm of a layman's competence.  See Jandreau, supra.   

In light of the foregoing, the Board finds that the Veteran is not entitled to a compensable rating for his service- connected retained foreign body in the left eye at any point in the appeal period.  The noncompensable disability evaluation is the highest rating warranted for the appeal period.  See Fenderson, 12 Vet. App. at 119.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A.  § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R.  § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's retained foreign body in the left eye that would render the schedular criteria inadequate.  The record does not reflect, for example only, that the Veteran has required any hospitalizations for his left eye disability.  In addition, VA examiners have concluded that there is no residual disability from the Veteran's retained foreign body in the left eye.  As such, it would not be found that this disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 2006, September 2008, May 2009, March 2010, and March 2011 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in October 2006, September 2008, May 2009, March 2010, and March 2011 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the aforementioned letters informed him about how VA determines effective dates and disability ratings, as required by Dingess.  

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in October 2006, prior to the appealed from rating decision, along with the subsequent notice provided in September 2008, May 2009, March 2010, and March 2011, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in September 2010 and April 2012 supplemental statements of the case (SSOC's) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the October 2006, September 2008, May 2009, March 2010, and March 2011 letters substantially satisfy the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.  On a factual basis, the Board finds that the Veteran clearly and unmistakably understands the rating criteria.   

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA, which he has done.        

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, in the February 2011 remand, the Board noted that according to correspondence from the Veteran, he had been scheduled for eye surgery in December 2010.  Thus, the Board remanded this case and directed the RO to assist the Veteran in associating with the claims folder records from his private ophthalmologists, C.M.C. and F.J.K., III, including any surgical report for eye surgery in December 2010.  

Pursuant to the remand, the RO sent a letter to the Veteran in March 2011 and requested that he complete and return the enclosed authorization forms so that they could obtain the pertinent treatment records.  The evidence of record is negative for a reply from the Veteran.  

The Board observes that the duty to assist is not a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board concludes that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim.

As to any duty to provide an examination or opinion, the Veteran received VA examinations in September 2007 and April 2010, which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's retained foreign body in the left eye.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.

ORDER

Entitlement to an initial compensable evaluation for retained foreign body in the left eye is denied.  

REMAND

In this case, the Veteran maintains that he is unable to work due to his service-connected disabilities.  The Veteran is service-connected for the following: status post fracture of the left wrist (40 percent disabling); open angle glaucoma (20 percent disabling); compression fracture at T-7 (10 percent disabling); compression fracture at T-8 (10 percent disabling); residuals of a fracture of the metacarpophalangeal joint, ring finger, and residuals of extensor tendon rupture, middle finger, of the right hand (10 percent disabling); tinnitus (10 percent disabling); fracture of the right fourth metacarpal (noncompensable); laceration scars of the middle finger of the right hand (noncompensable); bilateral hearing loss (noncompensable); and retained foreign body in the left eye (noncompensable).  The combined service-connected disability rating is 70 percent, effective from May 15, 2009.  

The Board notes that the evidence of record is negative for a VA opinion as to how the Veteran's service- connected disabilities affect his ability to work.  Such an opinion is required before the Board can decide the TDIU issue.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  Therefore, the Veteran should be afforded a VA examination(s) in order to address the issue of whether he is unemployable due to his service- connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for the appropriate VA examination(s) to determine to what extent his service-connected disabilities provide limitations on his ability to obtain employment.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination(s).  All indicated tests must be conducted. The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on his/her review of the case, the examiner must provide an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience?

The VA physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided. 

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


